Appeal by defendant from a judgment of the County Court, Westchester County (Brown, J.), rendered February 4,1980, convicting him of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the first and third degrees, and criminal possession of a weapon in the third degree upon a jury verdict, and imposing sentence. By order dated April 6, 1981 this court modified the judgment, on the law, by reversing the convictions of criminal sale of a controlled substance in the first degree, and criminal possession of a controlled substance in the first and third degrees, vacating the sentences imposed thereon and dismissing those counts of the indictment. As so modified, the judgment was affirmed {People v Dordal, 81 AD2d 598). By order dated February 16,1982 the Court of Appeals reversed the order (of this court {People v Dordal, 55 NY2d 954), and remitted the case here for a review of the facts. Judgment affirmed. No opinion. Titone, J. P., Lazer, Mangano and Bracken, JJ., concur.